          Case 2:20-cv-02049-APG-NJK Document 14 Filed 03/16/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   RYAN BATEMAN,
                                                           Case No.: 2:20-cv-02049-APG-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 12]
10   HAWKER ENERGY INC., et al.,
11          Defendant(s).
12         Pending before the Court is Defendants’ motion for protective order in the form of a stay
13 of discovery. Docket No. 12. Discovery motions must be preceded by a proper meet-and-confer.
14 Local Rule 26-6(c); Fed. R. Civ. P. 26(c)(1). Written correspondence is not sufficient and, instead,
15 the conference must take place in-person, by phone, or by video. Local Rule IA 1-3(f). The instant
16 motion is supported by a declaration attesting only to the exchange of emails, Docket No. 13,
17 which does not constitute a sufficient prefiling conference, Local Rule IA 1-3(f).1 Accordingly,
18 Defendants’ motion is DENIED without prejudice.
19         IT IS SO ORDERED.
20         Dated: March 16, 2021
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
           1
             The emails are also conclusory in nature. The consultation obligation “promote[s] a frank
25 exchange between counsel to resolve issues by agreement or to at least narrow and focus the
   matters in controversy before judicial resolution is sought.” Nevada Power v. Monsanto, 151
26 F.R.D. 118, 120 (D.Nev.1993). To meet this obligation, parties must “treat the informal
   negotiation process as a substitute for, and not simply a formalistic prerequisite to, judicial
27 resolution of discovery disputes.” Id. This is done when the parties “present to each other the
   merits of their respective positions with the same candor, specificity, and support during the
28 informal negotiations as during the briefing of discovery motions.” Id.

                                                    1
